TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00513-CR


Ryan Seawright, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 991022, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ryan Seawright seeks to appeal from a judgment of conviction for possession of
cocaine.  The trial court has certified that Seawright waived the right of appeal.  The appeal is
dismissed.  See Tex. R. App. P. 25.2(d).


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 23, 2004
Do Not Publish